Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 17-27, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0094688 A1) in view of Agarawal et al. (US 2017/0374686 A1).

	Regarding claim 1, Lee discloses random access method, comprising:
receiving, by a network device, multiple preambles from a terminal device in a random access process (see [0013], “repeatedly receiving an RAP from the MTC UE through a PRACH of at least one subframe”); and
feeding back, by the network device, at least one Random Access Response (RAR) corresponding to at least one of the 
Lee does not specifically disclose however Agarawal wherein feeding back, by the network device, the at least one RAR corresponding to the at least one of the multiple preambles to the terminal device (see [0088], “transmitted by the network access device in a random access response message”) comprises: after all the multiple preambles are received, feeding back, by the network device, the at least one RAR to the terminal device according to a receiving sequence of the multiple preambles (see [0088], “transmitted by the network access device in a random access response message 315 including a Response 1 (directed to UEs that transmitted a random access preamble corresponding to Sequence 1) and a Response 2 (directed to UEs that transmitted a random access preamble corresponding to Sequence 2). Alternatively, the uplink grants corresponding to Sequence 1 and Sequence 2 may be transmitted in different random access response messages.”);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lee with that of Agarwal. Doing so would conform to vigorously well-known standards in the field of technology.
Regarding claim 17, Lee discloses network device, comprising:
an input interface, configured to receive multiple preambles from a terminal device in a random access process (see [0013], “repeatedly receiving an RAP from the MTC UE through a PRACH of at least one subframe”); and
an output interface, configured to feed back at least one Random Access Response (RAR) corresponding to at least one of the multiple preambles to the terminal device (see [0013], “an RAR to the RAP using the RA-RNTI within an RAR window”, by network device);
in feeding back the at least one RAR, the output interface is configured to: after all the multiple preambles are received, feed back the at least one RAR to the terminal device according to a receiving sequence of the multiple preambles(see [0088], “transmitted by the network access device in a random access response message 315 including a Response 1 (directed to UEs that transmitted a random access preamble corresponding to Sequence 1) and a Response 2 (directed to UEs that transmitted a random access preamble corresponding to Sequence 2). Alternatively, the uplink grants corresponding to Sequence 1 and Sequence 2 may be transmitted in different random access response messages.”);

Regarding claim 26, Lee discloses a terminal device, comprising:
an output interface, configured to send multiple preambles to a network device in a random access process (see [0013], “repeatedly receiving an RAP from the MTC UE through a PRACH of at least one subframe”); and
an input interface, configured to receive at least one Random Access Response (RAR) corresponding to at least one of the multiple preambles from the network device (see [0013], “an RAR to the RAP using the RA-RNTI within an RAR window”, by network device);
wherein the at least one RAR is fed back by the network device according to a receiving sequence of the multiple preambles after all the multiple preambles are received(see [0088], “transmitted by the network access device in a random access response message 315 including a Response 1 (directed to UEs that transmitted a random access preamble corresponding to Sequence 1) and a Response 2 (directed to UEs that transmitted a random access preamble corresponding to Sequence 2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lee with that of Agarwal. Doing so would conform to vigorously well-known standards in the field of technology. 











Regarding claims 7, 23 & 30, Lee discloses the method of claim 1, network device of claim 17 and terminal device of claim 26, wherein receiving, by the network device, the multiple preambles from the terminal device in the random access process comprises:
receiving, by the network device, the multiple preambles from the terminal device in the random access process through at least one Physical Random Access Channel (PRACH) resource (see [0013], “receiving an RAP from the MTC UE through a PRACH”).
Regarding claims 8, 24 & 31, Lee discloses the method of claim 7, network device of claim 23 and terminal of claim 30 wherein 
receiving, by the network device, the multiple preambles from the terminal device in the random access process through multiple PRACH resources, each of the multiple PRACH resources corresponding to a respective one of the multiple preambles (see [0114], “transmit the RAP through a selected Physical Random Access Channel (PRACH) resource for transmitting the selected RAP (S410)”).
Regarding claim 22, Lee discloses the network device of claim 21, wherein the at least one RAR comprises multiple RARs, and the multiple RARs are carried in a Media Access Control (MAC) Protocol Data Unit (PDU) (see [0025], “[0025] FIG. 7 is a diagram illustrating a Medium Access Control (MAC) Protocol Data Unit (PDU) including an RAR.”).
Regarding claim 25, Lee discloses the network device of 
Regarding claim 25, Lee discloses the terminal device of claim 26, wherein the output interface is configured to:
send a third message (MSG3) in the random access process to the network device according to an uplink grant carried in a first RAR of the at least one RAR (see [0057], “and scheduling grant information for transmission of an uplink data”).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0094688 A1) in view of Agarwal in further view of Park et al. (2017/0231011 A1).
 	Regarding 5, Lee discloses the method of claim 4, wherein after all the multiple preambles are received, feeding back, by the network device, the at least one RAR corresponding to the at least one preamble to the terminal device comprises:
after all the multiple preambles are received, feeding back, by the network device, the at least one RAR to the terminal device according to signal strength of the received multiple received preambles or a receiving sequence of the received multiple preambles (see [0397] signal strength on a periodic basis measured by UE, therefore, it is known signal strength regarding RAR for network device/base station is based).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643